UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6966


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HERBERT COUNCIL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:92-cr-00097-GCM-20)


Submitted:    November 20, 2008            Decided:   November 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herbert Council, Appellant Pro Se. Kenneth Michel Smith, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Herbert     Council     appeals   the     district    court’s   orders

denying relief on his 28 U.S.C. § 1651(a) (2000) petition and

denying   his    motion     for   reconsideration.        Our    review    of   the

record discloses no reversible error.                Accordingly, we affirm.

We deny Council’s motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately      presented    in   the    materials    before     the    court   and

argument would not aid the decisional process.                  In light of this

disposition,     we   deny   as   moot    Council’s    motion     for   emergency

summary disposition by a single judge.

                                                                          AFFIRMED




                                         2